DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Applicant didn’t submit any information disclosure statement (IDS).  The Applicants and other individuals substantially involved with the preparation and/or prosecution of the application have a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR §1.56.
Drawings
The drawings received on 02/17/2020 are accepted to by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alzaydi (US 10,365,473).

Regarding claim 1, Alzaydi teaches a mirror assembly for a vehicle (refer to US 10,365,473; “as hallway safety mirrors or passenger-side mirrors on vehicles”, [col. 10, lines 53-55]), comprising: 

a mirror (reflective film 230, [col. 10, line 35]) supported by the mirror housing (230 supported by 220, [Fig. 12A]), 
wherein the mirror has an outer reflective surface (top surface of reflective film 230, [Fig. 12A), and the mirror is bendable between a flat shape and a fisheye shape (Fig. 2 shows flat and Fig. 12A shows fisheye shape;  Fig. 2 shows flat mirror, “while at rest or while no voltage has been applied to the electromagnets”, [col. 2, lines 19-23]; Fig. 12A, “permanent magnets 250 can cause the flexible support 220 and reflective film 230 to be pulled towards the ground”, [col. 10, lines 34-36]; the deformable mirror 1200, 1201 is oriented such that the surface of reflective film 230 is parallel to the ground … one electromagnets 290 can be configured to attract the at least one permanent magnets 250 … such that the deformable mirror 1200 can switch between concave and convex, [col. 10, line 63 – col. 11 line 6); 
an actuator assembly (magnet and electromagnet; 250 and 290; Figs. 2, 6, 12A) coupled to the mirror (Figs. 2, 6, 12A show permanent magnets 250 coupled to the mirror, [col. 10, line 29]); and 
wherein, upon actuation (applied voltage to the electromagnets, [col. 5, L54 or col. 6, L29; or Col.7, L34]), the actuator assembly is configured to bend the mirror between the flat shape and the fisheye shape to adjust a field of view of the mirror (“FIG. 5, a stationary membrane line profile 510 for a film can change concavity upon application of a voltage to the at least one electromagnets 290, resulting in the rotating membrane line profile 520”, [col. 6, L21-24]; “the deformable mirror 1200, 1201 is oriented such that the surface of reflective film 230 is parallel to the ground … one 
Regarding claim 2, the mirror assembly according to claim 1 is rejected (see above).
Alzaydi teaches the mirror assembly according to claim 1.
Alzaydi further teaches the mirror assembly of claim 1, wherein: the field of view of the mirror is greater when the mirror has the fisheye shape than when the mirror has the flat shape (a highly curved protruding front and covers an angle of about 180 degrees is a fish eye shape.  Fig. 2 shows flat shape mirror and Fig. 12A shows the solid outline mirror has the fisheye shape; “the deformable mirror 1200 can … convex relative to the sky, as depicted by the solid outline” [col. 10, L39-41]. It is known to art that convex mirrors diverge the light rays therefore it can also collect the light rays from the wider field view. Hence the field view is maximum for the convex mirror. Therefore, the field of view of the mirror is greater when the mirror has the convex/fisheye shape as shown in Fig. 12A); 
when the mirror has the flat shape, the outer reflective surface has a first curvature (Fig. 2, curvature of reflective film 230 when the mirror has the flat shape, figure shows no curving); 
when the mirror has the fisheye shape, the outer reflective surface has a second curvature (Fig. 12A, reflective film 230 in solid line); 

Regarding claim 3, the mirror assembly according to claim 2 is rejected (see above).
Alzaydi teaches the mirror assembly according to claim 2.
Alzaydi further teaches the mirror assembly of claim 2, wherein: 
the mirror has an innermost mirror surface (Fig. 12A, surface of reflective film 230 towards 220); 
the innermost mirror surface is opposite the outer reflective surface (opposite the outer reflective film 230 surface); 
the actuator assembly further includes a plurality of permanent magnets (plurality of permanent magnets 250 on the left and right of the figure); 
each of the plurality of permanent magnets is directly coupled to the innermost mirror surface of the mirror (plurality of permanent magnets 250 are directly coupled to the innermost mirror surface of 230, Figs. 2/12A); 
the actuator assembly includes an actuator housing (Fig. 9A, housing is the base below legs marked as 290) and a plurality of legs (marked as 290) extending directly from the actuator housing (extending directly from the base of 290);
each of the plurality of legs includes a first leg end and a second leg end opposite the first leg end (Fig, 9A and 12A, leg 290 includes a first leg end and a second leg end opposite the first leg end); 

the second leg end of each of the plurality of legs is spaced apart from the actuator housing (Fig. 12A shows the second leg end of each of the plurality of legs 290 is spaced apart from the actuator housing, the base of 290); 
the actuator assembly further includes a plurality of electromagnets (Figs, 9A/12A, “electromagnets 290”, [col. 7, lines 33-34]); 
each of the plurality of electromagnets is directly coupled to the second leg end of one of the plurality of legs (see Figs 9A and 12A, lags and electromagnet 290); 
each of the plurality of electromagnets is disposed adjacent one of the plurality of permanent magnets (Figs. 9A /12A, electromagnets 290 is disposed adjacent one of the plurality of permanent magnets 250); 
the actuator assembly further includes a plurality of wires (“The electromagnet 1000 also includes field lines that encircle the wire windings”, [col. 8, lines 24-25]; “The magnetic field created by the electromagnet 1000 is proportional to both the number of turns in the winding, N, and the current in the wire” [col. 8, lines 34-36]);  
each of the plurality of wires is electrically connected to one of the plurality of electromagnets (“The electromagnet 1000 also includes field lines that encircle the wire windings …”, [col. 8, lines 24-55], “electromagnets 290 can receive an applied voltage [col.5, line 53-col.6, line 9]); and
the plurality of electromagnets is configured to receive electrical energy to draw the plurality of permanent magnets toward the plurality of electromagnets to bend the 
Regarding claim 9, the mirror assembly according to claim 2 is rejected (see above).
Alzaydi teaches the mirror assembly according to claim 2.
Alzaydi further teaches wherein only a portion of the mirror is bendable between the flat shape and the fisheye shape, and a reminder of the mirror remains flat (see Fig. 12B).
Regarding claim 16, Alzaydi teaches a vehicle, comprising: 
a vehicle body (“FIG. 12A, a deformable mirror 1200 … passenger-side mirrors on vehicles” [col. 10, line 30-55]); 
a mirror housing coupled to the vehicle body (“passenger-side mirrors on vehicles” [col. 10, line 30-55]); 
a mirror supported by the mirror housing (Fig. 12A; mirror housing 220, reflective film 230 supported by 220, [col. 10, line 35]); 
wherein the mirror has an outer reflective surface (top surface of reflective film 230, [Fig. 12A), and the mirror is bendable between a flat shape and a fisheye shape (Fig. 2 shows flat and Fig. 12A shows fisheye shape;  Fig. 2 shows flat mirror, “while at rest or while no voltage has been applied to the electromagnets”, [col. 2, lines 19-23]; 
an actuator assembly (magnet and electromagnet; 250 and 290; Figs. 2, 6, 12A) coupled to the mirror (Figs. 2, 6, 12A show permanent magnets 250 coupled to the mirror, [col. 10, line 29]); and 
wherein, upon actuation (applied voltage to the electromagnets, [col. 5, L54 or col. 6, L29; or Col.7, L34]), the actuator assembly is configured to bend the mirror between the flat shape and the fisheye shape to adjust a field of view of the mirror (“FIG. 5, a stationary membrane line profile 510 for a film can change concavity upon application of a voltage to the at least one electromagnets 290, resulting in the rotating membrane line profile 520”, [col. 6, L21-24]; “the deformable mirror 1200, 1201 is oriented such that the surface of reflective film 230 is parallel to the ground … one electromagnets 290 can be configured to attract the at least one permanent magnets 250 … such that the deformable mirror 1200 can switch between concave and convex”, [col. 10, line 63 – col. 11 line 6], also see [col. 7, line 29-45], change concavity or switching the mirror between concave and convex will adjust a field of view).
Regarding claim 17, the vehicle according to claim 16 is rejected (see above).
Alzaydi teaches the vehicle according to claim 16.
Alzaydi further teaches the vehicle, wherein: 

 when the mirror has the flat shape, the outer reflective surface has a first curvature (Fig. 2, curvature of reflective film 230 when the mirror has the flat shape, figure shows no curving); 
when the mirror has the fisheye shape, the outer reflective surface has a second curvature (Fig. 12A, reflective film 230 in solid line); 
 the second curvature (230 in solid line is convex shape in Fig. 12A) is greater than the first curvature; and the first curvature is zero (reflective film 230 is in flat position, i.e. no curvature).
Regarding claim 18, the vehicle according to claim 17 is rejected (see above).
Alzaydi teaches the vehicle according to claim 17.
Alzaydi further teaches the vehicle, wherein: 
the mirror has an innermost mirror surface (Fig. 12A, surface of reflective film 230 towards 220); 

the actuator assembly further includes a plurality of permanent magnets (plurality of permanent magnets 250 on the left and right of the figure); 
each of the plurality of permanent magnets is directly coupled to the innermost mirror surface of the mirror (plurality of permanent magnets 250 are directly coupled to the innermost mirror surface of 230, Figs. 2/12A); 
 the actuator assembly includes an actuator housing (Fig. 9A, housing is the base below legs marked as 290) and a plurality of legs (marked as 290) extending directly from the actuator housing (extending directly from the base of 290);
each of the plurality of legs includes a first leg end and a second leg end opposite the first leg end (Fig, 9A and 12A, leg 290 includes a first leg end and a second leg end opposite the first leg end); 
the first leg end of each of the plurality of legs is directly coupled to the actuator housing (Fig. 9A shows the first leg end of each of the plurality of legs 290 is directly coupled to the actuator housing, the base of 290); 
 the second leg end of each of the plurality of legs is spaced apart from the actuator housing (Fig. 12A shows the second leg end of each of the plurality of legs 290 is spaced apart from the actuator housing, the base of 290); 
the actuator assembly further includes a plurality of electromagnets (Figs, 9A/12A, “electromagnets 290”, [col. 7, lines 33-34]); 
 each of the plurality of electromagnets is directly coupled to the second leg end of one of the plurality of legs (see Figs 9A and 12A, lags and electromagnet 290); 

 the actuator assembly further includes a plurality of wires (“The electromagnet 1000 also includes field lines that encircle the wire windings”, [col. 8, lines 24-25]; “The magnetic field created by the electromagnet 1000 is proportional to both the number of turns in the winding, N, and the current in the wire” [col. 8, lines 34-36]);  
each of the plurality of wires is electrically connected to one of the plurality of electromagnets (“The electromagnet 1000 also includes field lines that encircle the wire windings …”, [col. 8, lines 24-55], “electromagnets 290 can receive an applied voltage [col.5, line 53-col.6, line 9]); and
the plurality of electromagnets is configured to receive electrical energy to draw the plurality of permanent magnets toward the plurality of electromagnets to bend the mirror from the flat shape to the fisheye shape (“electromagnets 290 can receive an applied voltage and subsequently repel the at least one permanent magnets 250 attached to the flexible support 220 and reflective film 230 ….. In an alternative embodiment, the at least one electromagnets 290 can be configured to attract the at least one permanent magnets 250. … will depend on the intended use of deformable mirror 200”, [col.5, line 53-col.6, line 9]; Fig. 2 shows flat shape mirror and Fig. 12A shows the solid outline mirror has the fisheye shape).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alzaydi as applied to claim 1 or claim 16 above, in view of in view of Camet et al. (US 2013/0070356).

Regarding claim 4, the mirror assembly according to claim 2 is rejected (see above).
Alzaydi teaches the mirror assembly according to claim 2.
Alzaydi further teaches the mirror (Fig. 12A, reflective film 230) has an innermost mirror surface (bottom surface of 230 in Fig. 12A); the innermost mirror surface is opposite the outer reflective surface (opposite is the top surface of the reflective film 230), 
the actuator assembly further includes a plurality of blocks (Fig. 12A, actuator assembly with left side block of 250/290 and right-side block of 250/290); 
each of the plurality of blocks is directly coupled to the innermost mirror surface of the mirror (Fig.12A shows that each 250 is directly coupled to the innermost mirror surface of the mirror 230); 
the actuator assembly includes an actuator housing and a plurality of legs extending directly from the actuator housing (Fig. 9A shows actuator 290 on the housing, that is base plate, and a plurality of legs labeled as 290, extending directly from the actuator housing/base); 
each of the plurality of legs includes a first leg end and a second leg end opposite the first leg end (Fig. 9A shows, each leg 290 includes a first leg end on one side and a second leg end opposite the first leg end); 

the second leg end of each of the plurality of legs is spaced apart from the actuator housing (top end of 290 is spaced apart from the actuator housing of bottom end); 
the actuator assembly further includes a plurality of wires (“The electromagnet 1000 also includes field lines that encircle the wire windings”, [col. 8, lines 24-25]; “The magnetic field created by the electromagnet 1000 is proportional to both the number of turns in the winding, N, and the current in the wire” [col. 8, lines 34-36]);  
Alzaydi doesn’t explicitly teach the actuator assembly further includes a plurality of linear solenoids 
each of the plurality of linear solenoids is directly coupled to the second leg end of one of the plurality of legs; 
each of the plurality of linear solenoids is directly and permanently coupled to one of the plurality of the blocks; 
each of the plurality of wires is electrically connected to one of the plurality of linear solenoids; and 
the plurality of linear solenoids is configured to receive electrical energy to pull the plurality of blocks toward the second leg end of the respective one of the plurality of legs to bend the mirror from the flat shape to the fisheye shape.
Alzaydi and Camet are related as deformable mirror. 

each of the plurality of linear solenoids is directly coupled to the second leg end of one of the plurality of legs (Fig. 1 shows directly coupled to the second leg end, plurality of legs 7; “member 7 will be formed by a ferromagnetic movable core capable of moving along the generator axis of said solenoid”, [0059]); 
each of the plurality of linear solenoids is directly and permanently coupled to one of the plurality of the blocks (Fig. 1, one actuator forms one block, Figure 3 shows one block and solenoid is directly and permanently coupled to the block); 
the actuator assembly further includes a plurality of wires (“actuators may notably be of the electromagnetic type … control by fixed coils”, [0004]); 
each of the plurality of wires is electrically connected to one of the plurality of linear solenoids (“actuator 6, and may notably implement, to cause and control the displacement of the movable member 7, and thus the moving of the membrane 2 away from or closer to the bottom 5A of the support 5, any type of technology capable of creating a movement, …, for example of electric”, [0057]; “member 9 may be formed by an electromagnetic inductor of the coil type, whereas the movable member 7 will be formed by a ferromagnetic movable core capable of moving along the generator axis of said solenoid”, [0059], electromagnetic type actuator needs electrically connect to the power supply); and 

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Alzaydi to include a plurality of linear solenoids directly coupled to the end of one of the plurality of legs, a plurality of wires for the electromagnetic actuator to electrically connect the plurality of linear solenoids, as taught by Camet for the predictable result of electrically activating the actuator and controlling the mirror shape using the actuator, as taught by Camet in Figs. 1-4, abstract and [0059-064].
Regarding claim 5, the mirror assembly according to claim 2 is rejected (see above).
Alzaydi teaches the mirror assembly according to claim 2.
Alzaydi further teaches the mirror (Fig. 12A, reflective film 230) has an innermost mirror surface (bottom surface of 230 in the figure 12A), the innermost mirror surface is opposite the outer reflective surface (opposite the top surface of the reflective film 230),

the single block has a fisheye shape (Fig. 12B, top surface of 260 is convex; curved protruding top, that covers an angle of about 180 degrees); 
the single block is in direct contact with the innermost mirror surface (see Fig. 12B, head 260 and a motor or engine 280 is in direct contact with the innermost mirror surface); 
the actuator assembly includes an actuator housing (see Figs. 8 and 9A, housing below the element 280 and 290 is supporting actuator); 
the actuator housing is coupled to the mirror at the innermost mirror surface (Fig. 9A-B shows 280, 260 and innermost mirror 230 surface); 
the actuator housing is configured as a bracket (Figs. 6, 8 and 9B; an overhanging member that projects from a structure (280) and is designed to support a vertical load of the mirror 230),
Alzaydi doesn’t explicitly teach the actuator assembly includes a single linear solenoid; the single linear solenoid is coupled between the actuator housing and the single block; and the single linear solenoid is configured to receive electrical energy to push the single block, causing the mirror to bend from the flat shape to the fisheye shape.
Alzaydi and Camet are related as deformable mirror. 
Camet teaches the actuator assembly includes a single linear solenoid (one actuator 6, [0045], “member 9 may be formed by an electromagnetic inductor of the coil type, whereas the movable member 7 will be formed by a ferromagnetic movable core 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Alzaydi to include an actuator assembly with a single linear solenoid; the single linear solenoid coupled between the actuator housing and the single block; and the single linear solenoid configured to receive electrical energy to push the single block, causing the mirror to bend from the flat shape to the fisheye shape, as taught by Camet for the predictable result of activating the actuator for bending the mirror and controlling the mirror shape as taught by Camet in Figs. 1-4, abstract and [0059-064].
Regarding claim 8, the mirror assembly according to claim 2 is rejected (see above).
Alzaydi teaches the mirror assembly according to claim 2.
Alzaydi further teaches the mirror (Fig. 12A, reflective film 230) has an innermost mirror surface (bottom surface), 

the actuator assembly includes a block (Fig. 12B, head 260 and a motor or engine 280 [col. 5, L 28-29]); 
the block is in direct contact with the innermost mirror surface (see Fig. 12B, head 260 and a motor or engine 280 is in direct contact with the innermost mirror surface); 
the actuator assembly includes an actuator housing (Fig. 9A, housing below actuator 290),
an electric motor including a motor housing and a cam and upon receipt of electric energy, the cam rotates about a rotational axis to push the mirror, causing the mirror to bend from the flat shape to the fisheye shape (Fig. 12A, motor or engine 280, a projection on a rotating part in machinery; “The rotating head can be driven by a motor or engine 280, wherein the rotating head can be programmed to rotate at a predetermined speed or multiple speeds over a predetermined length of time, or indefinitely. [col. 5, lines 28-34], “electromagnets 290 can receive an applied voltage and subsequently repel the at least one permanent magnets 250 attached to the flexible support 220 and reflective film 230 ….. In an alternative embodiment, the at least one electromagnets 290 can be configured to attract the at least one permanent magnets 250. … will depend on the intended use of deformable mirror 200”, [col.5, line 53-col.6, line 9]; Fig. 2 shows flat shape mirror and Fig. 12A shows the solid outline mirror has the fisheye shape).

Alzaydi and Camet are related as deformable mirror. 
Camet teaches the actuator assembly includes a linkage coupled to the innermost mirror surface (a junction 15 between the movable member 7 and the member 2, [0064]); the actuator assembly includes an actuator housing coupled to the linkage (Fig. 1 shows housing 5 coupled to the innermost mirror 2 surface);
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Alzaydi to a linkage coupled to the innermost mirror surface, the actuator assembly includes an actuator housing coupled to the linkage, as taught by Camet for the predictable result of improving quality, accuracy and state of deformable surface with a relatively simple structure, as taught by Camet in [0016-0017].
Regarding claim 19, the vehicle according to claim 17 is rejected (see above).
Alzaydi teaches the vehicle according to claim 17. 
Alzaydi further teaches wherein: the mirror (Fig. 12A, reflective film 230) has an innermost mirror surface (bottom surface of 230 in Fig. 12A); 
the innermost mirror surface is opposite the outer reflective surface (opposite is the top surface of the reflective film 230), 
the actuator assembly further includes a plurality of blocks (Fig. 12A, actuator assembly with left side block of 250/290 and right-side block of 250/290); 

the actuator assembly includes an actuator housing and a plurality of legs extending directly from the actuator housing (Fig. 9A shows actuator 290 on the housing, that is base plate, and a plurality of legs labeled as 290, extending directly from the actuator housing/base); 
each of the plurality of legs includes a first leg end and a second leg end opposite the first leg end (Fig. 9A shows, each leg 290 includes a first leg end on one side and a second leg end opposite the first leg end); 
the first leg end of each of the plurality of legs is directly coupled to the actuator housing (Fig. 9A shows bottom end of each 290 is directly coupled to the actuator housing/base); 
the second leg end of each of the plurality of legs is spaced apart from the actuator housing (top end of 290 is spaced apart from the actuator housing of bottom end); 
the actuator assembly further includes a plurality of wires (“The electromagnet 1000 also includes field lines that encircle the wire windings”, [col. 8, lines 24-25]; “The magnetic field created by the electromagnet 1000 is proportional to both the number of turns in the winding, N, and the current in the wire” [col. 8, lines 34-36]);  
Alzaydi doesn’t explicitly teach the  actuator assembly further includes a plurality of linear solenoids; 

each of the plurality of linear solenoids is directly and permanently coupled to one of the plurality of the blocks; 
each of the plurality of wires is electrically connected to one of the plurality of linear solenoids; and 
the plurality of linear solenoids is configured to receive electrical energy to pull the plurality of blocks toward the second leg end of the respective one of the plurality of legs to bend the mirror from the flat shape to the fisheye shape.
Alzaydi and Camet are related as deformable mirror. 
Camet teaches the actuator assembly (Fig. 1, actuator 6 may for example comprise a fixed member 9, [0058]) further includes a plurality of linear solenoids (“member 7 will be formed by a ferromagnetic movable core capable of moving along the generator axis of said solenoid”, [0059]); 
each of the plurality of linear solenoids is directly coupled to the second leg end of one of the plurality of legs (Fig. 1 shows directly coupled to the second leg end, plurality of legs 7; “member 7 will be formed by a ferromagnetic movable core capable of moving along the generator axis of said solenoid”, [0059]); 
each of the plurality of linear solenoids is directly and permanently coupled to one of the plurality of the blocks (Fig. 1, one actuator forms one block, Figure 3 shows one block and solenoid is directly and permanently coupled to the block); 
the actuator assembly further includes a plurality of wires (“actuators may notably be of the electromagnetic type … control by fixed coils”, [0004]); 

the plurality of linear solenoids is configured to receive electrical energy to pull the plurality of blocks toward the second leg end of the respective one of the plurality of legs to bend the mirror from the flat shape to the fisheye shape (“movable member 7, and thus the moving of the membrane 2 away from or closer to the bottom 5A of the support 5, any type of technology capable of creating a movement, a deformation or an expansion, for example … electric”, [0057],, Figs. 1-4, “member 9 may be formed by an electromagnetic inductor of the coil type, whereas the movable member 7 will be formed by a ferromagnetic movable core capable of moving along the generator axis of said solenoid” [0059]; plurality of legs 7 to bend the mirror 1 from the flat shape to the fisheye shape, see Figs. 1-4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Alzaydi to include a plurality of linear solenoids directly coupled to the end of one of the plurality of legs, a plurality of wires for the electromagnetic actuator to electrically connect the plurality of linear solenoids, as 
Regarding claim 20, the vehicle according to claim 17 is rejected (see above).
Alzaydi teaches the vehicle according to claim 17.
Alzaydi further teaches the vehicle, wherein: 
the mirror (Fig. 12A, reflective film 230) has an innermost mirror surface (bottom surface of 230 in Fig. 12A); the innermost mirror surface is opposite the outer reflective surface (opposite is the top surface of the reflective film 230), 
the actuator assembly further includes a plurality of blocks (Fig. 12A, actuator assembly with left side block of 250/290 and right-side block of 250/290); 
each of the plurality of blocks is directly coupled to the innermost mirror surface of the mirror (Fig.12A shows that each 250 is directly coupled to the innermost mirror surface of the mirror 230); 
the actuator assembly includes an actuator housing and a plurality of legs extending directly from the actuator housing (Fig. 9A shows actuator 290 on the housing, that is base plate, and a plurality of legs labeled as 290, extending directly from the actuator housing/base); 
each of the plurality of legs includes a first leg end and a second leg end opposite the first leg end (Fig. 9A shows, each leg 290 includes a first leg end on one side and a second leg end opposite the first leg end); 

the second leg end of each of the plurality of legs is spaced apart from the actuator housing (top end of 290 is spaced apart from the actuator housing of bottom end); 
the actuator assembly further includes a plurality of wires (“The electromagnet 1000 also includes field lines that encircle the wire windings”, [col. 8, lines 24-25]; “The magnetic field created by the electromagnet 1000 is proportional to both the number of turns in the winding, N, and the current in the wire” [col. 8, lines 34-36]);  
Alzaydi doesn’t explicitly teach the actuator assembly further includes a plurality of linear solenoids; 
each of the plurality of linear solenoids is directly coupled to the second leg end of one of the plurality of legs; 
each of the plurality of linear solenoids is directly and permanently coupled to one of the plurality of the blocks; 
each of the plurality of wires is electrically connected to one of the plurality of linear solenoids; and 
the plurality of linear solenoids is configured to receive electrical energy to pull the plurality of blocks toward the second leg end of the respective one of the plurality of legs to bend the mirror from the flat shape to the fisheye shape.
Alzaydi and Camet are related as deformable mirror. 

each of the plurality of linear solenoids is directly coupled to the second leg end of one of the plurality of legs (Fig. 1 shows directly coupled to the second leg end, plurality of legs 7; “member 7 will be formed by a ferromagnetic movable core capable of moving along the generator axis of said solenoid”, [0059]); 
each of the plurality of linear solenoids is directly and permanently coupled to one of the plurality of the blocks (Fig. 1, one actuator forms one block, Figure 3 shows one block and solenoid is directly and permanently coupled to the block); 
the actuator assembly further includes a plurality of wires (“actuators may notably be of the electromagnetic type … control by fixed coils”, [0004]); 
each of the plurality of wires is electrically connected to one of the plurality of linear solenoids (“actuator 6, and may notably implement, to cause and control the displacement of the movable member 7, and thus the moving of the membrane 2 away from or closer to the bottom 5A of the support 5, any type of technology capable of creating a movement, …, for example of electric”, [0057]; “member 9 may be formed by an electromagnetic inductor of the coil type, whereas the movable member 7 will be formed by a ferromagnetic movable core capable of moving along the generator axis of said solenoid”, [0059], electromagnetic type actuator needs electrically connect to the power supply); and 

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Alzaydi to include a plurality of linear solenoids directly coupled to the end of one of the plurality of legs, a plurality of wires for the electromagnetic actuator to electrically connect the plurality of linear solenoids, as taught by Camet for the predictable result of electrically activating the actuator and controlling the mirror shave using the actuator, as taught by Camet in Figs. 1-4, abstract and [0059-064].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alzaydi as applied to claim 1 above, in view of in view of Camet et al. (US 2013/0070356) and further in view of Browne et al. (US 2011/0222176).

Regarding claim 6, the mirror assembly according to claim 2 is rejected (see above).

Alzaydi further teaches the mirror (Fig. 12A, reflective film 230) has an innermost mirror surface (bottom surface), 
the innermost mirror surface is opposite the outer reflective surface (opposite the top surface of the reflective film 230), 
the actuator assembly includes a block (Fig. 12B, head 260 and a motor or engine 280 [col. 5, L 28-29]); the block is in direct contact with the innermost mirror surface (see Fig. 12B); 
Alzaydi doesn’t explicitly teach the actuator assembly includes a universal joint to allow rotation of the mirror; the actuator assembly includes a linear solenoid coupled to the universal joint; the linear solenoid is directly coupled to the block to allow the block to push the mirror upon receipt of electrical energy; the actuator assembly includes a linkage coupled between the innermost mirror surface and the block; and the linear solenoid is configured to receive electrical energy to push the block, causing the mirror to bend from the flat shape to the fisheye shape. 
Alzaydi and Camet are related as deformable mirror. 
Camet teaches the actuator assembly includes a linear solenoid (“member 9 may be formed by an electromagnetic inductor of the coil type, whereas the movable member 7 will be formed by a ferromagnetic movable core capable of moving along the generator axis of said solenoid”, [0059]); the linear solenoid is directly coupled to the block to allow the block to push the mirror upon receipt of electrical energy; the actuator assembly includes a linkage coupled between the innermost mirror surface and the block; and the linear solenoid is configured to receive electrical energy to push the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Alzaydi to include a linear solenoid is directly coupled to the block to allow the block to push the mirror upon receipt of electrical energy; the actuator assembly includes a linkage coupled between the innermost mirror surface and the block; and the linear solenoid is configured to receive electrical energy to push the block, causing the mirror to bend from the flat shape to the fisheye shape, as taught by Camet for the predictable result of activating the actuator and controlling the mirror shape as taught by Camet in Figs. 1-4, abstract and [0059-064].
Alzaydi in view of Camet teaches the joint and a linear solenoid as mentioned above, but doesn’t explicitly teach the actuator assembly includes a universal joint.
Alzaydi and Browne are related as mirror apparatus.
. Browne teaches an actuator assembly includes an universal joint (“assembly 10 to tilt in each of the attainable directions, and that the universal joint of the rearview mirror 10c”, [0025]). 
, as taught by Browne for the predictable result of presenting sufficient resistance to maintain the attained manipulation after all elements are deactivated, as taught by Browne in [0025].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alzaydi as applied to claim 1 above, in view of in view of Matoba et al. (US 5,719,846).

Regarding claim 7, the mirror assembly according to claim 2 is rejected (see above).
Alzaydi teaches the mirror assembly according to claim 2.
Alzaydi further teaches the mirror (Fig. 12A, reflective film 230) has an innermost mirror surface (bottom surface), 
the innermost mirror surface is opposite the outer reflective surface (opposite the top surface of the reflective film 230),
the actuator assembly includes an actuator housing coupled to the mirror (see Figs. 8 and 9A, housing below the element 280 and 290 is supporting actuator 290, Fig. 9A-B shows actuator housing coupled to the mirror innermost mirror 230 surface); 
the actuator assembly includes a plurality of wires configured to carry electrical energy (“actuators may notably be of the electromagnetic type … control by fixed coils”, [0004]; “actuator 6, and may notably implement, to cause and control the displacement of the movable member 7, and thus the moving of the membrane 2 away from or closer to the bottom 5A of the support 5, any type of technology capable of creating a 
the mirror comprises an electroactive polymer such that, upon receipt of the electrical energy, a shape of the mirror changes from the flat shape to the fisheye shape (reflective film including a flexible polymer with a reflective coating, [abstract], The reflective film 230 can include at least one layer of a reflective material coated on a polymer, [col. 3, L58-59]), the actuator assembly includes an actuator housing coupled to the mirror (Fig. 9A shows actuator 190 on the housing and coupled to mirror).
Alzaydi teaches the actuator assembly includes a plurality of wires configured to carry electrical energy (see above), but doesn’t explicitly teach the actuator assembly includes electrical pad configured to carry electrical energy; each electrical pad is connected to one of the plurality of wires.
Alzaydi and Matoba are related as mirror apparatus.
 	Matoba teaches assembly includes electrical pad configured to carry electrical energy; each electrical pad is connected to one of the plurality of wires. (“The wiring portion 55 for applying a voltage … the wiring pad 56 for establishing an electrical connection”, [col. 18, lines 6-8 ], “a wiring pad for establishing an electrical connection with an external circuit is provided for by the supporting substrate, then the connection is realized more easily”, [col. 24. Lines 62-65]). 
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alzaydi as applied to claim 1 above, in view of in view of Gellrich et al. (US 2008/0192215).

Regarding claim 10, the mirror assembly according to claim 2 is rejected (see above).
Alzaydi teaches the mirror assembly according to claim 2.
Alzaydi further teaches wherein wherein the mirror includes a coating layer (fabrication methods for the reflective material can include sputter coating … spray coating, [col. 4, lines 19-21), wherein the coating layer includes silica (mirror membranes are fabricated using bulk or surface micromachining of silicon (col. 1, L 13-14]).
Alzaydi doesn’t explicitly teach the coating layer includes polytetrafluoroethylene (PTFE) such that the coating layer is hydrophobic and resistive to acid.
Alzaydi and Gellrich are related as optical elements. 
Gellrich teaches the coating layer includes polytetrafluoroethylene (PTFE) such that the coating layer is hydrophobic and resistive to acid (coating is a hydrophobic coating, such as a Polytetrafluorethylene (PTFE)”, [0068]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Alzaydi to include coating layer includes .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alzaydi as applied to claim 1 above, in view of in view of In view of Cirkel et al. (US 2007/0058118).

Regarding claim 11, the mirror assembly according to claim 2 is rejected (see above).
Alzaydi teaches the mirror assembly according to claim 2.
Alzaydi doesn’t explicitly teach the mirror assembly of claim 2, wherein the mirror is a flexible liquid-crystal display (LCD).
Alzaydi and Cirkel are related as optical device.
Cirkel teaches the mirror is a flexible liquid-crystal display (LCD) (“A flexible liquid crystal display device … wherein the display is a reflective display”, claim 7).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Alzaydi to include the mirror assembly wherein the mirror is a flexible liquid-crystal display, as taught by Cirkel for the predictable result of improving the picture quality of flexible liquid crystal displays, as Cirkel teaches in [0001].

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alzaydi as applied to claim 1 above, in view of in view of in view of Bergstedt et al. (US 2002/0080089).

Regarding claim 12, the mirror assembly according to claim 2 is rejected (see above).
Alzaydi teaches the mirror assembly according to claim 2.
Alzaydi further teaches the mirror assembly of claim 2, wherein the mirror includes an outer mirror layer, a polymeric layer (reflective film including a flexible polymer with a reflective coating, [abstract]).
Alzaydi doesn’t explicitly teach an antenna disposed between the outer mirror layer and the polymeric layer.
Alzaydi and Bergstedt are related as optical device.
Bergstedt teaches an antenna disposed between the outer mirror layer and the polymeric layer (“an antenna arrangement comprising a fast layer consisting of a dielectric material and a second reflective layer”, [0027]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Alzaydi to arrange an antenna comprising a fast layer consisting of a dielectric material and a second reflective layer, as taught by Bergstedt for the predictable result of providing a controllable reflector antenna, as Bergstedt teaches in [0017].
Regarding claim 13, the mirror assembly according to claim 2 is rejected (see above).
Alzaydi teaches the mirror assembly according to claim 2.

Alzaydi and Bergstedt are related as optical device.
Bergstedt teaches the mirror includes a combined mirror and antenna layer (“an antenna arrangement comprising a fast layer consisting of a dielectric material and a second reflective layer”, [0027]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Alzaydi and including a combined mirror and antenna layer, as taught by Bergstedt for the predictable result of providing a controllable reflector antenna, as Bergstedt teaches in [0017].

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The pertinent prior art cannot be reasonably construed as adequately teaching all elements and features of a controller in communication with the mirror, wherein the mirror assembly is part of a host vehicle, and the controller is programmed to: determine whether a secondary vehicle is in a blind spot of the host vehicle; in response to determining that the secondary vehicle is in the blind spot of the host vehicle, determining whether a turn signal of the host vehicle has been activated; in response to determining that the turn signal has been activated, bend the mirror from the flat shape  	
a controller in communication with the mirror, wherein the mirror assembly is part of a host vehicle, and the controller is programmed to: receiving sensor data; determine a vehicle maneuver of the host vehicle based on the sensor data and a plurality of predetermined vehicle maneuvers; adjust a shape of the mirror from the flat shape to the fisheye shape based on the vehicle maneuver; and readjust the shape of the mirror from the fisheye shape to the flat shape upon completion of the vehicle maneuver (claim 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.A/Examiner, Art Unit 2872                                                                                                                                                                                             
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872